ICJ_124_TerritorialDispute_NIC_COL_2011-05-04_JUD_02_IN_00_FR.txt.                       INTERNATIONAL COURT OF JUSTICE


                        Reports of judgments,
                     ADVISORY OPINIONS AND ORDERS


                   territorial AND maritime
                            DISPUTE
                        (NICARAGUA v. COLOMBIA)

                      APPLICATION BY COSTA RICA
                     FOR PERMISSION TO INTERVENE


                        JUDGMENT OF 4 MAY 2011




                             2011
                      COUR INTERNATIONALE DE JUSTICE


                          RECUEIL DES ARRÊTS,
                   AVIS CONSULTATIFS ET ORDONNANCES


                         DIFFÉREND
                   TERRITORIAL ET MARITIME
                        (NICARAGUA c. COLOMBIE)

                        REQUÊTE DU COSTA RICA
                         À FIN D’INTERVENTION


                          ARRÊT DU 4 MAI 2011




7 CIJ1019.indb 1                                       13/06/13 16:02

                                                 Official citation :
                           Territorial and Maritime Dispute (Nicaragua v. Colombia),
                               Application for Permission to Intervene, Judgment,
                                           I.C.J. Reports 2011, p. 348




                                            Mode officiel de citation :
                           Différend territorial et maritime (Nicaragua c. Colombie),
                                        requête à fin d’intervention, arrêt,
                                            C.I.J. Recueil 2011, p. 348




                                                                                1019
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-071130-2




7 CIJ1019.indb 2                                                                        13/06/13 16:02

                                                 4 MAY 2011

                                                 JUDGMENT




                    TERRITORIAL AND MARITIME
                             DISPUTE
                     (NICARAGUA v. COLOMBIA)
                    APPLICATION BY COSTA RICA
                   FOR PERMISSION TO INTERVENE




                          DIFFÉREND
                    TERRITORIAL ET MARITIME
                     (NICARAGUA c. COLOMBIE)
                     REQUÊTE DU COSTA RICA
                      À FIN D’INTERVENTION




                                                 4 MAI 2011

                                                  ARRÊT




7 CIJ1019.indb 3                                              13/06/13 16:02

                                                          ﻿                                   348




                                            Table des matières

                                                                                       Paragraphes

                   Qualités                                                                 1-20
                     I. Le cadre juridique                                                 21-51
                        1. L’intérêt d’ordre juridique en cause                            23-28
                        2. L’objet précis de l’intervention                                29-36
                        3. Le fondement et l’étendue de la compétence de la Cour           37-43
                        4. Les moyens de preuve à l’appui de la demande d’intervention     44-51
                    II. Examen de la requête à fin d’intervention du Costa Rica            52-90


                        		 L’intérêt d’ordre juridique revendiqué par le Costa Rica        53-90
                   Dispositif91




                                                                                                4




7 CIJ1019.indb 5                                                                                     13/06/13 16:02

                                                              ﻿                                       349




                                   COUR INTERNATIONALE DE JUSTICE

                                                      ANNÉE 2011                                                 2011
                                                                                                                 4 mai
                                                                                                              Rôle général
                                                        4 mai 2011                                              no 124



                                        DIFFÉREND
                                  TERRITORIAL ET MARITIME
                                           (NICARAGUA c. COLOMBIE)


                                           REQUÊTE DU COSTA RICA
                                            À FIN D’INTERVENTION



                      Cadre juridique — Conditions de l’intervention en vertu de l’article 62 du Statut
                   de la Cour et de l’article 81 du Règlement.
                      Alinéa a) du paragraphe 2 de l’article 81 du Règlement — Intérêt d’ordre juri‑
                   dique susceptible d’être affecté par la décision de la Cour dans la procédure princi‑
                   pale — Différence entre droit et intérêt d’ordre juridique au sens de l’article 62 du
                   Statut — Intérêt d’ordre juridique à démontrer n’étant pas limité au seul dispositif
                   d’un arrêt, mais pouvant également concerner les motifs qui constituent le support
                   nécessaire du dispositif.
                      Alinéa b) du paragraphe 2 de l’article 81 du Règlement — Objet précis de l’in‑
                   tervention consistant certainement à informer la Cour de l’intérêt d’ordre juridique
                   susceptible d’être affecté par la décision de la Cour dans la décision principale,
                   mais aussi à contribuer à la protection de cet intérêt — Procédures d’intervention
                   n’étant pas, pour l’Etat qui demande à intervenir ou pour les Parties, l’occasion de
                   débattre de questions de fond relevant de la procédure principale.
                      Alinéa c) du paragraphe 2 de l’article 81 du Règlement — Fondement et étendue
                   de la compétence de la Cour — Statut n’imposant pas, comme condition de l’inter‑
                   vention, l’existence d’une base de compétence entre les parties à la procédure prin‑
                   cipale et l’Etat cherchant à intervenir en tant que non‑partie.
                      Paragraphe 3 de l’article 81 du Règlement — Moyens de preuve à l’appui de la
                   demande d’intervention — Documents présentés en annexe à l’appui de la requête
                   à fin d’intervention.
                      Examen de la requête à fin d’intervention du Costa Rica.
                      Point de savoir si le Costa Rica a spécifié un intérêt d’ordre juridique au sens de
                   l’article 62 du Statut — Costa Rica ayant soutenu avoir un intérêt d’ordre juridique en
                   ce qui concerne l’exercice de ses droits souverains et de sa juridiction dans l’espace
                   maritime de la mer des Caraïbes auquel lui donne droit, selon le droit international, sa

                                                                                                         5




7 CIJ1019.indb 7                                                                                                    13/06/13 16:02

                                    différend territorial et maritime (arrêt)                           350

                   côte bordant cette mer — Nicaragua et Colombie reconnaissant, bien qu’ils diffèrent
                   dans leur évaluation des limites de la zone dans laquelle le Costa Rica peut avoir un
                   intérêt d’ordre juridique, que le Costa Rica possède un tel intérêt dans au moins cer‑
                   taines des zones qu’ils revendiquent dans le cadre de la procédure principale — Cour
                   n’étant pas appelée à se pencher sur les limites géographiques exactes de la zone mari‑
                   time dans laquelle le Costa Rica estime avoir un intérêt d’ordre juridique — Costa Rica
                   ayant spécifié la zone maritime dans laquelle il estime avoir un intérêt d’ordre juridique
                   susceptible d’être affecté par la décision de la Cour dans la procédure principale.
                      Point de savoir si le Costa Rica a établi que l’intérêt d’ordre juridique qu’il a
                   spécifié est susceptible d’être affecté par la décision de la Cour dans la procédure
                   principale — Costa Rica ayant soutenu qu’un chevauchement existe entre la zone
                   où il a un intérêt d’ordre juridique et la zone en litige entre les Parties à la procé‑
                   dure principale, et que cela suffit à démontrer que la décision portant délimitation
                   à rendre dans cette instance risque d’affecter son intérêt d’ordre juridique —
                   Costa Rica ayant en outre soutenu que l’emplacement du point terminal méridional
                   de la frontière à tracer dans la procédure principale risque d’affecter son intérêt
                   d’ordre juridique, en ce sens que ce point pourrait se situer dans sa zone potentielle
                   d’intérêt — Costa Rica devant, pour qu’il soit fait droit à sa demande d’interven‑
                   tion, démontrer que son intérêt d’ordre juridique requiert une protection qui n’est
                   pas offerte par l’article 59 du Statut — Costa Rica n’ayant pas démontré que l’in‑
                   térêt d’ordre juridique qu’il estime avoir est susceptible d’être affecté par la déci‑
                   sion de la Cour dans la procédure principale, puisque la Cour arrêtera selon que de
                   besoin, lorsqu’elle tracera une ligne délimitant les espaces maritimes entre les Par‑
                   ties à la procédure principale, la ligne en question avant qu’elle n’atteigne la zone
                   où des intérêts d’ordre juridique d’Etats tiers peuvent être en cause.



                                                           ARRÊT


                   Présents : M. Owada, président ; M. Tomka, vice‑président ; MM. Koroma, Al‑
                              Khasawneh, Simma, Abraham, Keith, Sepúlveda‑Amor, Bennouna,
                              Skotnikov, Cançado Trindade, Yusuf, Mmes Xue, Donoghue,
                              juges ; MM. Cot, Gaja, juges ad hoc ; M. Couvreur, greffier.


                     En l’affaire du différend territorial et maritime,
                     entre
                   la République du Nicaragua,
                   représentée par
                      S. Exc. M. Carlos José Argüello Gómez, ambassadeur de la République du
                         Nicaragua auprès du Royaume des Pays‑Bas,
                      comme agent et conseil ;
                      M. Alex Oude Elferink, directeur adjoint de l’Institut néerlandais du droit de
                         la mer de l’Université d’Utrecht,
                      M. Alain Pellet, professeur à l’Université de Paris Ouest, Nanterre‑La
                         Défense, membre et ancien président de la Commission du droit internatio-
                         nal, membre associé de l’Institut de droit international,

                                                                                                           6




7 CIJ1019.indb 9                                                                                                13/06/13 16:02

                                   différend territorial et maritime (arrêt)                    351

                      M. Paul Reichler, avocat au cabinet Foley Hoag LLP, Washington, D.C.,
                        membre des barreaux de la Cour suprême des Etats‑Unis d’Amérique et du
                        district de Columbia,
                      M. Antonio Remiro Brotóns, professeur de droit international à l’Universi-
                        dad Autónoma de Madrid, membre de l’Institut de droit international,
                      comme conseils et avocats ;
                      M. Robin Cleverly, M.A., D.Phil, C.Geol, F.G.S., consultant en droit de la
                        mer, Admiralty Consultancy Services,
                      M. John Brown, consultant en droit de la mer, Admiralty Consultancy Ser-
                        vices,
                      comme conseillers scientifiques et techniques ;
                      M. César Vega Masís, directeur des affaires juridiques, de la souveraineté et
                        du territoire au ministère des affaires étrangères,
                      M. Julio César Saborio, conseiller juridique au ministère des affaires étran-
                        gères,
                      M. Walner Molina Pérez, conseiller juridique au ministère des affaires étran-
                        gères,
                      Mme Tania Elena Pacheco Blandino, conseiller juridique au ministère des
                        affaires étrangères,
                      comme conseils ;
                      Mme Clara E. Brillembourg, cabinet Foley Hoag LLP, membre des barreaux
                        du district de Columbia et de New York,
                      Mme Carmen Martinez Capdevila, docteur en droit international public de
                        l’Universidad Autónoma de Madrid,
                      Mme Alina Miron, chercheur au Centre de droit international de Nanterre
                        (CEDIN), Université de Paris Ouest, Nanterre‑La Défense,
                      M. Edgardo Sobenes Obregon, premier secrétaire de l’ambassade du Nicara-
                        gua au Royaume des Pays‑Bas,
                      comme conseils adjoints,
                      et
                    la République de Colombie,
                    représentée par
                       S. Exc. M. Julio Londoño Paredes, professeur de relations internationales à
                          l’Universidad del Rosario de Bogotá,
                       comme agent ;
                       S. Exc. M. Guillermo Fernández de Soto, président du comité juridique inter­
                          américain, membre de la Cour permanente d’arbitrage, ancien ministre
                          des affaires étrangères,
                       comme coagent ;
                       M. James Crawford, S.C., F.B.A., professeur de droit international à l’Uni-
                          versité de Cambridge, titulaire de la chaire Whewell, membre de l’Institut
                          de droit international, avocat,
                       M. Rodman R. Bundy, avocat à la cour d’appel de Paris, membre du barreau
                          de New York, cabinet Eversheds LLP, Paris,
                       M. Marcelo Kohen, professeur de droit international à l’Institut de hautes
                          études internationales et du développement de Genève, membre associé de
                          l’Institut de droit international,

                                                                                                  7




7 CIJ1019.indb 11                                                                                      13/06/13 16:02

                                   différend territorial et maritime (arrêt)                       352

                      comme conseils et avocats ;
                      S. Exc. M. Francisco José Lloreda Mera, ancien ambassadeur de la Répu-
                         blique de Colombie auprès du Royaume des Pays‑Bas et représentant per-
                         manent de la Colombie auprès de l’OIAC, ancien ministre d’Etat,
                      M. Eduardo Valencia‑Ospina, membre de la Commission du droit internatio-
                         nal,
                      S. Exc. Mme Sonia Pereira Portilla, ambassadeur de la République de Colom-
                         bie auprès de la République du Honduras,
                      M. Andelfo García González, professeur de droit international, ancien
                         ministre adjoint des affaires étrangères,
                      Mme Victoria E. Pauwels T., ministre‑conseiller au ministère des affaires
                         étrangères,
                      M. Julián Guerrero Orozco, ministre‑conseiller à l’ambassade de Colombie
                         au Royaume des Pays‑Bas,
                      Mme Andrea Jiménez Herrera, conseiller au ministère des affaires étrangères,
                      comme conseillers juridiques ;
                      M. Thomas Fogh, cartographe, International Mapping,
                      comme conseiller technique ;
                    sur la requête à fin d’intervention déposée par la République du Costa Rica,
                    représentée par
                      S. Exc. M. Edgar Ugalde Alvarez, ambassadeur de la République du Costa
                          Rica auprès de la République de Colombie,
                      comme agent ;
                      M. Coalter G. Lathrop, Lecturing Fellow à la faculté de droit de Duke Univer-
                       sity, membre du barreau de l’Etat de Caroline du Nord, conseiller spécial
                       auprès du ministère des affaires étrangères du Costa Rica,
                      M. Sergio Ugalde, membre de la Cour permanente d’arbitrage, conseiller prin-
                       cipal auprès du ministère des affaires étrangères, membre du barreau du
                       Costa Rica,
                      M. Arnoldo Brenes, conseiller principal auprès du ministère des affaires étran-
                       gères, membre du barreau du Costa Rica,
                      M. Carlos Vargas, directeur du département juridique au ministère des affaires
                       étrangères,
                      comme conseils et avocats ;
                      S. Exc. M. Jorge Urbina Ortega, ambassadeur de la République du Costa Rica
                         auprès du Royaume des Pays‑Bas,
                      M. Michael Gilles, conseiller spécial auprès du ministère des affaires étrangères,
                      M. Ricardo Otarola, ministre et consul général du Costa Rica en République
                         de Colombie,
                      M. Christian Guillermet, ambassadeur, représentant permanent adjoint du
                         Costa Rica auprès de l’Office des Nations Unies à Genève,
                      M. Gustavo Campos, consul général du Costa Rica au Royaume des Pays‑Bas,

                      Mme Shara Duncan, conseiller à l’ambassade du Costa Rica au Royaume des
                        Pays‑Bas,
                      M. Leonardo Salazar, Institut géographique national du Costa Rica,
                      comme conseillers,

                                                                                                      8




7 CIJ1019.indb 13                                                                                          13/06/13 16:02

                                    différend territorial et maritime (arrêt)                        353

                      La Cour,
                      ainsi composée,
                      après délibéré en chambre du conseil,
                      rend l’arrêt suivant :
                       1. Le 6 décembre 2001, la République du Nicaragua (dénommée ci‑après le
                    « Nicaragua ») a déposé au Greffe de la Cour une requête introductive d’instance
                    contre la République de Colombie (dénommée ci‑après la « Colombie ») au sujet
                    d’un différend portant sur un « ensemble de questions juridiques connexes … qui
                    demeurent en suspens » entre les deux Etats « en matière de titre territorial et de
                    délimitation maritime » dans les Caraïbes occidentales.
                       La requête invoquait, pour fonder la compétence de la Cour, les dispositions
                    de l’article XXXI du traité américain de règlement pacifique signé le 30 avril 1948,
                    dénommé officiellement, aux termes de son article LX, « pacte de Bogotá » (et
                    ci‑après ainsi désigné), ainsi que les déclarations faites par les Parties en vertu de
                    l’article 36 du Statut de la Cour permanente de Justice internationale, considé-
                    rées, pour la durée restant à courir, comme comportant acceptation de la juri-
                    diction obligatoire de la présente Cour aux termes du paragraphe 5 de l’ar-
                    ticle 36 de son Statut.
                        2. Conformément au paragraphe 2 de l’article 40 du Statut, la requête a été
                    immédiatement communiquée au Gouvernement de la Colombie par le greffier ;
                    conformément au paragraphe 3 de cet article, tous les autres Etats admis à ester
                    devant la Cour ont été informés de la requête.
                        3. Conformément aux instructions données par la Cour en vertu de l’ar-
                    ticle 43 de son Règlement, le greffier a adressé les notifications prévues au para-
                    graphe 1 de l’article 63 du Statut à tous les Etats parties au pacte de Bogotá. En
                    application des dispositions du paragraphe 3 de l’article 69 du Règlement, le
                    greffier a en outre adressé la notification prévue au paragraphe 3 de l’article 34
                    du Statut à l’Organisation des Etats américains (dénommée ci‑après l’« OEA »).
                    Par la suite, le greffier a transmis des exemplaires des pièces de procédure dépo-
                    sées en l’affaire à cette organisation, et a demandé à son secrétaire général de lui
                    faire savoir si celle‑ci entendait présenter des observations écrites au sens du
                    paragraphe 3 de l’article 69 du Règlement. L’OEA a indiqué qu’elle n’avait pas
                    l’intention de présenter de telles observations.
                        4. La Cour ne comptant sur le siège aucun juge de la nationalité des Parties,
                    chacune d’elles s’est prévalue du droit que lui confère le paragraphe 3 de l’ar-
                    ticle 31 du Statut de procéder à la désignation d’un juge ad hoc pour siéger en
                    l’affaire. Le Nicaragua a d’abord désigné M. Mohammed Bedjaoui, qui a démis-
                    sionné le 2 mai 2006, puis M. Giorgio Gaja. La Colombie a d’abord désigné
                    M. Yves Fortier, qui a démissionné le 7 septembre 2010, puis M. Jean‑Pierre Cot.
                        5. Par ordonnance du 26 février 2002, la Cour a fixé au 28 avril 2003 la date
                    d’expiration du délai pour le dépôt du mémoire du Nicaragua et au 28 juin 2004
                    la date d’expiration du délai pour le dépôt du contre‑mémoire de la Colombie.
                    Le Nicaragua a déposé son mémoire dans le délai ainsi prescrit.
                        6. Le 21 juillet 2003, dans le délai prescrit au paragraphe 1 de l’article 79 du
                    Règlement, la Colombie a soulevé des exceptions préliminaires à la compétence
                    de la Cour. En conséquence, par ordonnance du 24 septembre 2003, la Cour,
                    constatant qu’en vertu des dispositions du paragraphe 5 de l’article 79 du Règle-
                    ment la procédure sur le fond était suspendue, a fixé au 26 janvier 2004 la date
                    d’expiration du délai dans lequel le Nicaragua pourrait présenter un exposé écrit

                                                                                                        9




7 CIJ1019.indb 15                                                                                            13/06/13 16:02

                                    différend territorial et maritime (arrêt)                      354

                    contenant ses observations et conclusions sur les exceptions préliminaires sou­
                    levées par la Colombie. Le Nicaragua a déposé un tel exposé dans le délai
                    ainsi fixé, et l’affaire s’est ainsi trouvée en état pour ce qui est des exceptions
                    préliminaires.
                       7. Entre 2003 et 2006, les Gouvernements du Honduras, de la Jamaïque, du
                    Chili, du Pérou, de l’Equateur et du Venezuela, s’appuyant sur le paragraphe 1
                    de l’article 53 du Règlement, ont demandé à avoir communication des pièces de
                    procédure et documents annexés produits en l’espèce. La Cour, s’étant rensei-
                    gnée auprès des Parties conformément à cette même disposition, a fait droit à
                    chacune de ces demandes. Le greffier a dûment communiqué ces décisions aux-
                    dits gouvernements et aux Parties.
                       8. La Cour a tenu des audiences sur les exceptions préliminaires soulevées
                    par la Colombie du 4 au 8 juin 2007. Dans son arrêt du 13 décembre 2007, la
                    Cour a conclu qu’elle avait compétence, sur la base de l’article XXXI du pacte
                    de Bogotá, pour statuer sur le différend relatif à la souveraineté sur les forma-
                    tions maritimes revendiquées par les Parties, autres que les îles de San Andrés,
                    Providencia et Santa Catalina, ainsi que sur le différend relatif à la délimitation
                    maritime entre les Parties.
                       9. Par ordonnance du 11 février 2008, le président de la Cour a fixé au
                    11 novembre 2008 la date d’expiration du nouveau délai pour le dépôt du
                    contre‑mémoire de la Colombie. Cette pièce a été dûment déposée dans le délai
                    ainsi prescrit.
                       10. Le 22 septembre 2008, le Gouvernement de la République du Costa Rica
                    (dénommée ci‑après le « Costa Rica »), s’appuyant sur le paragraphe 1 de l’ar-
                    ticle 53 du Règlement, a demandé à avoir communication des pièces de procé-
                    dure et documents annexés produits en l’espèce. La Cour, s’étant renseignée
                    auprès des Parties conformément à cette même disposition, a fait droit à cette
                    demande. Le greffier a dûment communiqué cette décision au Gouvernement
                    costa‑ricien et aux Parties.
                       11. Par ordonnance du 18 décembre 2008, la Cour a prescrit la présentation
                    d’une réplique du Nicaragua et d’une duplique de la Colombie et a fixé au
                    18 septembre 2009 et au 18 juin 2010, respectivement, les dates d’expiration des
                    délais pour le dépôt de ces pièces. La réplique et la duplique ont été dûment
                    déposées dans les délais ainsi prescrits.
                       12. Le 25 février 2010, le Costa Rica a déposé une requête à fin d’intervention
                    dans l’affaire en vertu de l’article 62 du Statut. Dans cette requête, il précisait
                    notamment que son intervention « aurait simplement pour objet d’informer la
                    Cour de la nature des droits et intérêts d’ordre juridique du Costa Rica et de
                    s’assurer que la décision de la Cour relative à la frontière maritime entre le Nica-
                    ragua et la Colombie ne porte pas atteinte à ces droits et intérêts ». Conformé-
                    ment au paragraphe 1 de l’article 83 du Règlement, des copies certifiées
                    conformes de la requête du Costa Rica ont été immédiatement transmises au
                    Nicaragua et à la Colombie, qui ont été invités à présenter des observations
                    écrites sur cette requête.
                       13. Le 26 mai 2010, dans le délai fixé à cet effet par la Cour, les Gouverne-
                    ments du Nicaragua et de la Colombie ont soumis des observations écrites sur
                    la requête du Costa Rica à fin d’intervention. Dans ses observations, le Nicara-
                    gua exposait les raisons pour lesquelles, notamment, il considérait que cette
                    requête n’était pas conforme au Statut et au Règlement. Pour sa part, la Colom-
                    bie, dans ses observations, indiquait les motifs pour lesquels elle ne faisait pas
                    objection à ladite requête. La Cour ayant considéré que le Nicaragua avait fait

                                                                                                     10




7 CIJ1019.indb 17                                                                                          13/06/13 16:02

                                    différend territorial et maritime (arrêt)                      355

                    objection à la requête, les Parties et le Gouvernement du Costa Rica ont été
                    avisés, par lettres du greffier en date du 16 juin 2010, que la Cour tiendrait
                    audience, conformément au paragraphe 2 de l’article 84 de son Règlement, pour
                    entendre les observations du Costa Rica, Etat demandant à intervenir, et celles
                    des Parties à l’affaire.
                       14. La Cour, après s’être renseignée auprès des Parties, a décidé que les
                    observations écrites qu’elles avaient présentées sur la requête du Costa Rica à fin
                    d’intervention seraient rendues accessibles au public à l’ouverture de la procé-
                    dure orale.
                       15. Au cours d’audiences publiques tenues les 11, 13, 14 et 15 octobre 2010,
                    la Cour a entendu, au sujet de l’admission de la requête du Costa Rica à fin
                    d’intervention, les plaidoiries et réponses des représentants ci‑après :
                                         S. Exc. M. Edgar Ugalde Alvarez, agent,
                    Pour le Costa Rica :	
                                         M. Arnoldo Brenes,
                                         M. Carlos Vargas,
                                         M. Coalter G. Lathrop,
                                         M. Sergio Ugalde.
                    Pour le Nicaragua : S. Exc. M. Carlos José Argüello Gómez, agent,
                    	M. Antonio Remiro Brotóns,
                    	M. Paul Reichler.
                    Pour la Colombie : S. Exc. M. Julio Londoño Paredes, agent,
                    	M. Rodman R. Bundy,
                    	M. James Crawford.
                       16. A l’audience, des questions ont été posées aux Parties et au Costa Rica
                    par des membres de la Cour, questions auxquelles il a été répondu oralement
                    et par écrit conformément au paragraphe 4 de l’article 61 du Règlement. Les
                    Parties et le Costa Rica ont chacun présenté par écrit des observations
                    sur les réponses écrites fournies par les autres après la clôture de la procédure
                    orale.

                                                             *
                      17. Dans sa requête à fin d’intervention, le Gouvernement costa‑ricien a
                    déclaré en conclusion qu’il
                         « demande respectueusement [à la Cour] à être autorisé à intervenir dans la
                         présente instance entre le Nicaragua et la Colombie aux fins et pour l’objet
                         exposé dans la présente requête, et à participer à la procédure conformé-
                         ment aux dispositions de l’article 85 du Règlement de la Cour » (par. 31).
                      Dans ses observations écrites sur la demande à fin d’intervention du Costa
                    Rica, le Nicaragua a conclu
                         « que la requête à fin d’intervention déposée par le Costa Rica n’est pas
                         conforme au Statut et au Règlement de la Cour »,
                    et qu’il
                         « laisse à l’appréciation de la Cour de dire et juger si le Costa Rica a satis-
                         fait aux critères juridiques nécessaires pour fonder un droit d’intervenir en
                         l’espèce et, en conséquence, s’il doit être fait droit à sa demande ».


                                                                                                     11




7 CIJ1019.indb 19                                                                                          13/06/13 16:02

                                        différend territorial et maritime (arrêt)                                                   356

                      Dans ses observations écrites sur la demande à fin d’intervention du Costa
                    Rica, la Colombie a conclu comme suit :
                        « le Gouvernement colombien n’a aucune objection à l’intervention du
                        Costa Rica.
                           Nonobstant le fait que la Colombie considère que le Costa Rica a satis-
                        fait aux exigences de l’article 62 du Statut et de l’article 81 du Règlement,
                        elle tient à souligner qu’elle est en désaccord avec certains points soulevés
                        dans la requête du Costa Rica. Elle réserve sa position sur ces points au
                        sujet desquels elle s’expliquera au stade approprié de la procédure. »

                      18. Dans la procédure orale, il a été conclu comme suit :
                    Au nom du Gouvernement du Costa Rica,
                    à l’audience du 14 octobre 2010 :
                           « [Il est] demand[é] respectueusement à la Cour d’octroyer le droit d’in-
                        tervenir à la République du Costa Rica, afin d’informer la Cour sur ses
                        intérêts d’ordre juridique qui pourraient être affectés par la décision dans
                        cette affaire, selon l’article 62 du Statut.
                         �����������������������������������������������������������������������������������������������������������������
                          [Le Costa Rica demande] l’application des dispositions de l’article 85 du
                        Règlement, à savoir :
                            —	Paragraphe 1 : « l’Etat intervenant reçoit copie des pièces de procé-
                              dure et des documents annexés et a le droit de présenter une déclara-
                              tion écrite dans un délai fixé par la Cour ».
                            —	Paragraphe 3 : « L’Etat intervenant a le droit de présenter au cours de
                              la procédure orale des observations sur l’objet de l’intervention. » »

                    Au nom du Gouvernement du Nicaragua,
                    à l’audience du 15 octobre 2010 :
                          « En application de l’article 60 du Règlement de la Cour, et au vu de la
                        requête à fin d’intervention déposée par la République du Costa Rica et
                        des éléments exposés à l’audience, la République du Nicaragua prie respec-
                        tueusement la Cour de dire et juger que :
                          La requête déposée par la République du Costa Rica ne satisfait pas aux
                        prescriptions énoncées à l’article 62 du Statut et aux alinéas a) et b) du
                        paragraphe 2 de l’article 81 du Règlement de la Cour. »
                    Au nom du Gouvernement de la Colombie,
                    à l’audience du 15 octobre 2010 :
                           « Pour les raisons exposées au cours de cette procédure, [le] Gouverne-
                        ment [de la Colombie] souhaite réitérer ce qu’il a exposé dans ses observa-
                        tions écrites, à savoir que, de l’avis de la Colombie, le Costa Rica remplit
                        les conditions établies à l’article 62 du Statut et que, par conséquent, la
                        Colombie ne s’oppose pas à la requête du Costa Rica à fin d’intervention
                        comme non‑partie dans la présente affaire. »
                                                                             *
                                                                         *       *

                                                                                                                                       12




7 CIJ1019.indb 21                                                                                                                             13/06/13 16:02

                                   différend territorial et maritime (arrêt)                    357

                        19. Dans sa requête à fin d’intervention en date du 25 février 2010 (voir
                    paragraphe 12 ci‑dessus), le Costa Rica a souligné qu’il souhaitait intervenir
                    à l’instance en tant qu’Etat non partie avec « pour objet d’informer la Cour
                    de la nature des droits et intérêts d’ordre juridique du Costa Rica et de
                    ­s’assurer que la décision de la Cour relative à la frontière maritime entre
                     le Nicaragua et la Colombie ne porte pas atteinte à ces droits et intérêts ». Le
                     Costa Rica a également précisé qu’il n’entrait pas dans ses vues d’intervenir
                     à l’égard des aspects de la procédure qui touchent au différend territorial.
                        20. Se référant à l’article 81 du Règlement, le Costa Rica a spécifié
                     dans sa requête ce qu’il estime être l’intérêt d’ordre juridique qui est pour
                     lui en cause dans la décision de la Cour relative à la délimitation entre le
                     Nicaragua et la Colombie, l’objet précis de son intervention, ainsi que la
                     base de compétence qui existerait entre lui‑même et les Parties à la procé-
                    dure principale.


                                               I. Le cadre juridique

                      21. Le cadre juridique de la demande d’intervention du Costa Rica est
                    constitué par l’article 62 du Statut de la Cour et l’article 81 du Règlement.
                      Aux termes de l’article 62 du Statut :
                             « 1. Lorsqu’un Etat estime que, dans un différend, un intérêt
                          d’ordre juridique est pour lui en cause, il peut adresser à la Cour une
                          requête, à fin d’intervention.
                             2. La Cour décide. »
                       Aux termes de l’article 81 du Règlement :
                             « 1. Une requête à fin d’intervention fondée sur l’article 62 du
                         ­Statut, qui doit être signée comme il est prévu à l’article 38, para-
                          graphe 3, du présent Règlement, est déposée le plus tôt possible
                          avant la clôture de la procédure écrite. Toutefois, dans des circons-
                          tances exceptionnelles, la Cour peut connaître d’une requête présen-
                          tée ultérieurement.
                             2. La requête indique le nom de l’agent. Elle précise l’affaire qu’elle
                          concerne et spécifie :
                          a) l’intérêt d’ordre juridique qui, selon l’Etat demandant à intervenir,
                              est pour lui en cause ;
                          b) l’objet précis de l’intervention ;
                          c) toute base de compétence qui, selon l’Etat demandant à intervenir,
                              existerait entre lui et les parties.
                             3. La requête contient un bordereau des documents à l’appui, qui
                          sont annexés. »
                       22. L’intervention étant une procédure incidente par rapport à la
                    ­procédure principale dont la Cour est saisie, il revient, selon le Statut et le
                     Règlement de la Cour, à l’Etat qui demande à intervenir d’indiquer l’inté-
                    rêt d’ordre juridique qu’il estime être pour lui en cause dans le différend,

                                                                                                  13




7 CIJ1019.indb 23                                                                                       13/06/13 16:02

                                    différend territorial et maritime (arrêt)                    358

                    l’objet précis qu’il poursuit au travers de cette demande, ainsi que toute
                    base de compétence qui existerait entre lui et les parties. La Cour exami-
                    nera successivement ces éléments constitutifs de la demande d’interven-
                    tion ainsi que les moyens de preuve présentés à l’appui de celle‑ci.

                                                          *   *
                                        1. L’intérêt d’ordre juridique en cause
                       23. La Cour relève que, conformément au Statut et au Règlement,
                    l’Etat qui demande à intervenir doit faire état d’un intérêt d’ordre juri-
                    dique propre dans la procédure principale et d’un lien entre cet intérêt et
                    la décision que la Cour pourrait être amenée à rendre à l’issue de ladite
                    procédure. Il s’agit, aux termes du Statut, de l’« intérêt d’ordre juridique …
                    en cause » (voir article 62 du Statut) ; ou de ce que le texte en anglais
                    exprime de façon plus explicite comme « an interest of a legal nature which
                    may be affected by the decision in the case », soit, littéralement, « un intérêt
                    d’ordre juridique susceptible d’être affecté par la décision en l’espèce ».
                       24. La constatation par la Cour de l’existence de ces éléments représente,
                    par conséquent, la condition nécessaire pour qu’elle puisse autoriser l’Etat
                    qui en fait la demande à intervenir dans les limites qu’elle juge appropriées :
                            « Si un Etat réussit à établir de manière satisfaisante devant la
                         Cour qu’il a un intérêt d’ordre juridique susceptible d’être affecté par
                         la décision qui sera rendue en l’espèce, il peut être autorisé à inter­
                         venir pour les besoins de cet intérêt. » (Différend frontalier terrestre,
                         insulaire et maritime (El Salvador/Honduras), requête à fin d’interven‑
                         tion, arrêt, C.I.J. Recueil 1990, p. 116, par. 58.)
                       25. Il revient en effet à la Cour, en charge de la bonne administration
                    de la justice, de se prononcer conformément aux termes du paragraphe 2
                    de l’article 62 du Statut sur la demande d’intervention et d’en déterminer
                    les limites et la portée. Mais, en tout état de cause, il convient que la
                    condition posée par le paragraphe 1 de l’article 62 soit remplie.
                       26. La Cour observe que, alors que les parties à la procédure principale la
                    prient de leur reconnaître certains droits dans l’espèce considérée, l’Etat qui
                    demande à intervenir fait en revanche valoir, en se fondant sur l’article 62 du
                    Statut, que la décision sur le fond pourrait affecter ses intérêts d’ordre juri-
                    dique. L’Etat qui cherche à intervenir en tant que non‑partie n’a donc pas à
                    établir qu’un de ses droits serait susceptible d’être affecté ; il est suffisant
                    pour cet Etat d’établir que son intérêt d’ordre juridique pourrait être affecté.
                    L’article 62 requiert que l’intérêt dont se prévaut l’Etat qui demande à inter-
                    venir soit d’ordre juridique, dans le sens où cet intérêt doit faire l’objet d’une
                    prétention concrète et réelle de cet Etat, fondée sur le droit, par opposition
                    à une prétention de nature exclusivement politique, économique ou straté-
                    gique. Mais il ne s’agit pas de n’importe quel intérêt d’ordre juridique ;
                    encore faut-il qu’il soit susceptible d’être affecté, dans son contenu et sa por-
                    tée, par la décision future de la Cour dans la procédure principale.

                                                                                                   14




7 CIJ1019.indb 25                                                                                        13/06/13 16:02

                                   différend territorial et maritime (arrêt)                    359

                       Dès lors, l’intérêt d’ordre juridique visé à l’article 62 ne bénéficie pas de
                    la même protection qu’un droit établi et n’est pas soumis aux mêmes exi-
                    gences en matière de preuve.
                       27. La décision de la Cour autorisant l’intervention peut être considé-
                    rée comme préventive puisqu’elle a pour objectif de permettre à l’Etat
                    intervenant de participer à la procédure principale dans le but de protéger
                    un intérêt d’ordre juridique qui risque d’être affecté dans cette procédure.
                    Quant au lien entre la procédure incidente et la procédure principale, la
                    Cour a déjà précisé que « l’intérêt d’ordre juridique qu’un Etat cherchant
                    à intervenir en vertu de l’article 62 doit démontrer n’est pas limité au seul
                    dispositif d’un arrêt. II peut également concerner les motifs qui consti-
                    tuent le support nécessaire du dispositif. » (Souveraineté sur Pulau Ligitan
                    et Pulau Sipadan (Indonésie/Malaisie), requête à fin d’intervention, arrêt,
                    C.I.J. Recueil 2001, p. 596, par. 47.)
                       28. Il revient à la Cour d’apprécier l’intérêt juridique susceptible d’être
                    affecté, invoqué par l’Etat qui demande à intervenir, en fonction des don-
                    nées propres à chaque affaire, et elle ne peut le faire « que concrètement et
                    que par rapport à toutes les circonstances de l’espèce » (Différend fronta‑
                    lier terrestre, insulaire et maritime (El Salvador/Honduras), requête à fin
                    d’intervention, arrêt, C.I.J. Recueil 1990, p. 118, par. 61).

                                          2. L’objet précis de l’intervention

                       29. Aux termes de l’alinéa b) du paragraphe 2 de l’article 81 du Règle-
                    ment, une requête à fin d’intervention doit spécifier « l’objet précis de l’in-
                    tervention » sollicitée.
                       30. Le Costa Rica précise que sa demande d’intervention en tant que
                    non‑partie a pour objet de protéger ses droits et intérêts d’ordre juridique
                    dans la mer des Caraïbes par tous les moyens juridiques disponibles et, par
                    conséquent, de faire usage de la procédure établie à cette fin par l’article 62
                    du Statut de la Cour. Aussi souhaite‑t‑il porter à la connaissance de la
                    Cour la nature de ses droits et intérêts d’ordre juridique auxquels la déci-
                    sion relative à la délimitation maritime entre le Nicaragua et la Colombie
                    pourrait porter atteinte. Pour informer la Cour de ses droits et intérêts
                    d’ordre juridique, et s’assurer qu’ils seront protégés dans l’arrêt futur,
                    point n’est besoin, a fait observer le Costa Rica, d’« établir l’existence d’un
                    différend ou [de] régler un différend avec les Parties à la présente espèce ».
                       31. Le Nicaragua soutient que le Costa Rica n’a pas spécifié l’objet
                    précis de son intervention, et que l’invocation d’un objet « vague » — à
                    savoir, porter à la connaissance de la Cour ses prétendus droits et intérêts
                    afin de les protéger — ne saurait suffire.
                       32. La Colombie estime, quant à elle, que la requête du Costa Rica
                    satisfait aux prescriptions énoncées à l’article 62 du Statut de la Cour et à
                    l’article 81 du Règlement.

                                                           *

                                                                                                 15




7 CIJ1019.indb 27                                                                                      13/06/13 16:02

                                   différend territorial et maritime (arrêt)                   360

                       33. De l’avis de la Cour, l’objet précis de la demande d’intervention
                    consiste certainement à l’informer de l’intérêt d’ordre juridique suscep-
                    tible d’être affecté par sa décision dans le différend qui oppose le Nicara-
                    gua à la Colombie, mais cette demande tend également à la protection de
                    cet intérêt. En effet, si la Cour reconnaît l’existence d’un intérêt d’ordre
                    juridique du Costa Rica susceptible d’être affecté et autorise cet Etat à
                    intervenir, celui‑ci pourra contribuer à la protection de cet intérêt tout au
                    long de la procédure principale.
                       34. La Cour rappelle que la Chambre chargée de connaître de l’affaire
                    du Différend frontalier terrestre, insulaire et maritime (El Salvador/Hon‑
                    duras), ayant examiné la demande d’intervention présentée par le Nicara-
                    gua dans ladite affaire, avait déclaré ce qui suit : « [D]ans la mesure où
                    l’intervention du Nicaragua a pour objet « d’informer la Cour de la nature
                    des droits du Nicaragua qui sont en cause dans le litige », on ne peut pas
                    dire que cet objet n’est pas approprié : il semble d’ailleurs conforme au
                    rôle de l’intervention » (arrêt, C.I.J. Recueil 1990, p. 130, par. 90). Ayant
                    également examiné le deuxième objet de la demande du Nicaragua, ten-
                    dant à « garantir que les conclusions de la Chambre ne porte[raient] pas
                    atteinte [à ses] droits et intérêts », la Chambre avait conclu que, quand
                    bien même l’expression « port[er] atteinte aux droits et intérêts » ne figu-
                    rait pas à l’article 62 du Statut, il était « tout à fait approprié — et c’est
                    d’ailleurs le but de l’intervention — que l’intervenant l’informe de ce qu’il
                    considère comme ses droits ou intérêts, afin de veiller à ce qu’aucun inté-
                    rêt d’ordre juridique ne puisse être « affecté » sans que l’intervenant ait été
                    entendu » (ibid.).
                       35. La Cour estime que l’objet de l’intervention tel qu’indiqué par le
                    Costa Rica satisfait aux prescriptions de son Statut et de son Règlement,
                    dans la mesure où il s’agit pour lui d’informer la Cour de son intérêt juri-
                    dique susceptible d’être affecté par la décision en l’espèce, afin de lui per-
                    mettre de le protéger.
                       36. La Cour souligne en outre que les procédures écrite et orale rela-
                    tives à la requête à fin d’intervention doivent se concentrer sur la preuve
                    de l’intérêt juridique en cause ; ces procédures ne sont pas, pour l’Etat qui
                    demande à intervenir et pour les Parties, l’occasion de débattre de ques-
                    tions de fond relevant de la procédure principale, que la Cour ne peut, au
                    stade de l’examen de l’admission d’une requête à fin d’intervention,
                    prendre en considération.

                             3. Le fondement et l’étendue de la compétence de la Cour
                       37. En ce qui concerne la base de compétence, le Costa Rica, tout en
                    informant la Cour qu’il a fait une déclaration en vertu du paragraphe 2
                    de l’article 36 du Statut et qu’il est partie au pacte de Bogotá, a précisé
                    qu’il cherchait à intervenir en tant qu’Etat non partie et qu’il n’avait pas,
                    à ce titre, besoin de faire état d’une base de compétence entre lui‑même et
                    les Parties au différend.

                                                                                                16




7 CIJ1019.indb 29                                                                                     13/06/13 16:02

                                   différend territorial et maritime (arrêt)                    361

                      38. La Cour relève à cet égard que le Statut n’impose pas, comme
                    condition de l’intervention, l’existence d’une base de compétence entre les
                    parties à l’instance et l’Etat qui cherche à intervenir en tant que non‑­
                    partie.
                      Ainsi que la Chambre de la Cour chargée de connaître de l’affaire du
                    Différend frontalier terrestre, insulaire et maritime (El Salvador/Hondu‑
                    ras) l’a souligné :
                            « Il découle … de la nature juridique et des buts de l’intervention
                         que l’existence d’un lien juridictionnel entre l’Etat qui demande à
                         intervenir et les parties en cause n’est pas une condition du succès de
                         sa requête. Au contraire, la procédure de l’intervention doit permettre
                         que l’Etat dont les intérêts risquent d’être affectés puisse être autorisé
                         à intervenir, alors même qu’il n’existe pas de lien juridictionnel et qu’il
                         ne peut par conséquent pas devenir partie à l’instance. » (Différend
                         frontalier terrestre, insulaire et maritime (El Salvador/Honduras),
                         requête à fin d’intervention, arrêt, C.I.J. Recueil 1990, p. 135, par. 100.)
                       39. Une telle base de compétence est en revanche requise si l’Etat qui
                    demande à intervenir entend devenir lui‑même partie au procès (voir Sou‑
                    veraineté sur Pulau Ligitan et Pulau Sipadan (Indonésie/Malaisie), requête
                    à fin d’intervention, arrêt, C.I.J. Recueil 2001, p. 589, par. 35).
                       40. Le Nicaragua n’a pas invoqué de motifs liés à la compétence pour
                    contester le droit du Costa Rica de chercher à protéger ses intérêts sur
                    le fondement de l’article 62 du Statut. Il s’est contenté de rappeler que
                    « l’effet relatif de la décision de la Cour, qui, d’après l’article 59 du Statut,
                    « n’est obligatoire que pour les parties en litige et dans le cas qui a été
                    décidé », contribue à protéger les intérêts de tout ordre des Etats tiers ». Il
                    a en outre rappelé la faculté qu’a le Costa Rica de saisir la Cour à titre
                    principal, ce qui lui permettrait d’assurer, au‑delà de la protection de ses
                    intérêts juridiques, leur reconnaissance.
                       41. En ce qui concerne l’effet relatif de sa décision dans l’affaire dont
                    elle est saisie, la Cour a déjà souligné que « la protection offerte par l’ar-
                    ticle 59 du Statut peut ne pas être toujours suffisante » (Frontière terrestre
                    et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria ; Guinée
                    équatoriale (intervenant)), arrêt, C.I.J. Recueil 2002, p. 421, par. 238).

                       42. Quant à la possibilité offerte à un Etat de saisir la Cour à titre prin-
                    cipal, elle n’enlève rien au droit que lui reconnaît l’article 62 du Statut de
                    demander à la Cour de l’autoriser à intervenir.
                       La Cour, lorsqu’elle autorise l’intervention, peut en circonscrire la por-
                    tée et l’accorder pour l’un des aspects seulement de l’objet de la requête
                    dont elle est saisie. Ainsi que la Chambre de la Cour chargée de connaître
                    de l’affaire du Différend frontalier terrestre, insulaire et maritime (El Sal‑
                    vador/Honduras) l’a souligné, « [l]a portée de l’intervention dans ce cas
                    particulier, par rapport à l’affaire dans son ensemble, implique nécessaire-
                    ment que le droit de l’intervenant d’être entendu soit limité » (arrêt,
                    C.I.J. Recueil 1990, p. 136, par. 103 ; voir également ibid., par. 104).

                                                                                                  17




7 CIJ1019.indb 31                                                                                       13/06/13 16:02

                                   différend territorial et maritime (arrêt)                   362

                       43. Ainsi, le paragraphe 3 de l’article 85 du Règlement précise que, si
                    la requête est admise, « [l]’Etat intervenant a le droit de présenter au cours
                    de la procédure orale des observations sur l’objet de l’intervention ». Il
                    s’agit, à l’évidence, de l’objet de l’intervention tel qu’identifié par la Cour
                    aux fins de sa décision autorisant celle‑ci.


                          4. Les moyens de preuve à l’appui de la demande d’intervention
                      44. Le paragraphe 3 de l’article 81 du Règlement prévoit que « [l]a
                    requête contient un bordereau des documents à l’appui, qui sont annexés ».
                    
                      45. Dans ses observations écrites sur la demande à fin d’intervention
                    du Costa Rica, le Nicaragua fait remarquer que cet Etat
                         « n’a joint ni document, ni élément de preuve à l’appui de ses affirma-
                         tions et que, sans pareils documents ni même illustrations, il est
                         encore plus difficile de déterminer exactement ce que sont les intérêts
                         d’ordre juridique qu’il invoque ».
                       46. Le Costa Rica, en revanche, souligne que le fait d’annexer des
                    documents à la requête à fin d’intervention n’est pas une obligation et
                    qu’il lui appartient, en tout état de cause, de choisir les moyens de preuve
                    à l’appui de sa requête.
                       En outre, le Costa Rica distingue, en ce qui concerne le niveau de
                    preuve exigé, deux phases : celle de la présentation de la requête à fin d’in-
                    tervention et celle, une fois l’intervention autorisée par la Cour, de la par-
                    ticipation à la procédure orale sur le fond de l’affaire. Selon le Costa Rica,
                    il ne serait pas tenu, au stade actuel de la procédure, à l’exposé de l’inté-
                    gralité de son argumentation, qu’il réserverait à la phase suivante. Il se
                    contenterait dès lors de prouver l’existence d’un intérêt juridique suscep-
                    tible d’être affecté par la décision de la Cour, sans aller au‑delà.

                       En conséquence, le Costa Rica affirme qu’il n’a pas pour objectif, à ce
                    stade, d’informer la Cour de toute l’étendue de cet intérêt, exercice qu’il
                    réserve pour la seconde étape de la procédure d’intervention, au cours de
                    laquelle il compte informer pleinement et avec précision la Cour à ce
                    sujet. En tout état de cause, pour le Costa Rica, la première étape ne peut
                    se substituer à la seconde dans l’information de la Cour.
                       47. Le Nicaragua, en revanche, considère que le Costa Rica a informé
                    la Cour, au cours de cette phase de la procédure, sur le contenu et la por-
                    tée de ce qu’il estime être ses intérêts d’ordre juridique susceptibles d’être
                    affectés par la décision de la Cour dans le différend porté devant celle‑ci
                    et qu’il a accompli, de la sorte, la mission qu’il s’était fixée.

                                                          *
                      48. La Cour rappelle que, dans la mesure où l’Etat qui demande à inter-
                    venir supporte la charge de la preuve de l’intérêt d’ordre juridique suscep-

                                                                                                18




7 CIJ1019.indb 33                                                                                     13/06/13 16:02

                                   différend territorial et maritime (arrêt)                    363

                    tible selon lui d’être affecté, il lui appartient de décider des documents, y
                    compris les illustrations, qu’il échet d’annexer à sa requête. Quant au para-
                    graphe 3 de l’article 81 du Règlement, il oblige seulement cet Etat, au cas
                    où il décide d’annexer des documents à sa requête, à en fournir un borde-
                    reau (voir Souveraineté sur Pulau Ligitan et Pulau Sipadan (Indonésie/
                    Malaisie), requête à fin d’intervention, arrêt, C.I.J. Recueil 2001, p. 587,
                    par. 29).
                       49. La preuve exigée de l’Etat qui demande à intervenir ne peut être
                    qualifiée de restreinte ou sommaire à ce stade de la procédure, car, pour
                    l’essentiel, l’Etat doit établir l’existence d’un intérêt d’ordre juridique sus-
                    ceptible d’être affecté par la décision de la Cour. Dans la mesure où l’ob-
                    jet de son intervention est d’informer la Cour de cet intérêt juridique et de
                    faire en sorte qu’il soit protégé, le Costa Rica doit convaincre la Cour, à
                    ce stade, de l’existence d’un tel intérêt et, celui‑ci une fois reconnu par la
                    Cour, il lui revient, à la phase du fond, de veiller, en participant à la pro-
                    cédure principale, à ce que l’intérêt en question soit protégé dans l’arrêt
                    qui sera rendu.
                       50. Il appartient en conséquence à l’Etat qui demande à intervenir de
                    produire tous les moyens de preuve à sa disposition pour emporter la
                    décision de la Cour sur ce point.
                       51. Cela n’empêche pas la Cour, si elle rejette la requête à fin d’inter-
                    vention, de prendre note de l’information qui lui a été fournie dans cette
                    phase de la procédure. En effet, comme elle a déjà eu l’occasion de le
                    souligner, « dans son arrêt futur, [elle] tiendra compte, comme d’un fait,
                    de l’existence d’autres Etats ayant des prétentions dans la région » (Pla‑
                    teau continental (Jamahiriya arabe libyenne/Malte), requête à fin d’inter‑
                    vention, C.I.J. Recueil 1984, p. 26, par. 43).


                                 II. Examen de la requête à fin d’intervention
                                                du Costa Rica

                       52. La Cour rappellera que le Costa Rica, dans sa requête, la prie de
                    l’autoriser à intervenir en tant que non-partie (voir paragraphe 37 ci-­
                    dessus) et qu’il soutient que sa requête satisfait aux prescriptions énoncées
                    tant à l’article 62 du Statut de la Cour qu’à l’article 81 de son Règlement.

                                                         *   *
                              L’intérêt d’ordre juridique revendiqué par le Costa Rica
                       53. La Cour recherchera à présent si le Costa Rica a suffisamment spé-
                    cifié l’« intérêt d’ordre juridique » qui serait susceptible d’être affecté par
                    la décision à rendre dans la procédure principale. Elle examinera les deux
                    éléments en question, à savoir l’existence d’un intérêt d’ordre juridique du
                    Costa Rica et l’effet que la décision relative au fond pourrait avoir sur cet
                    intérêt, afin de déterminer s’il peut être fait droit à la demande d’interven-

                                                                                                 19




7 CIJ1019.indb 35                                                                                      13/06/13 16:02

                                   différend territorial et maritime (arrêt)                 364

                    tion (voir Plateau continental (Tunisie/Jamahiriya arabe libyenne), requête
                    à fin d’intervention, arrêt, C.I.J. Recueil 1981, p. 19, par. 33).

                      54. Dans sa requête, le Costa Rica indique que
                        « [l]’intérêt d’ordre juridique qui … est pour lui en cause concerne
                        l’exercice de ses droits souverains et de sa juridiction dans l’espace
                        maritime de la mer des Caraïbes auquel lui donne droit, selon le droit
                        international, sa côte bordant cette mer ».

                    Le Costa Rica considère que les arguments développés par le Nicaragua
                    et la Colombie dans le cadre de leur différend en matière de délimitation
                    portent atteinte à son intérêt d’ordre juridique, qu’il entend faire valoir
                    devant la Cour. Un tel intérêt est déterminé par référence, selon le
                    Costa Rica, au « scénario hypothétique de délimitation entre le Costa Rica
                    et le Nicaragua » et, dès lors, si le Costa Rica n’intervient pas, « la déci-
                    sion que la Cour rendra en l’espèce risque de porter atteinte à [son] intérêt
                    juridique ».
                       55. Le Costa Rica a précisé que la zone en question était délimitée, au
                    nord, par une ligne d’équidistance hypothétique avec le Nicaragua et, à
                    l’est, par une ligne située à 200 milles marins au large de sa côte ; cette
                    zone est désignée comme la « zone minimum d’intérêt » du Costa Rica.
                       A l’audience, la portée géographique de l’intérêt revendiqué par le
                    Costa Rica a été clairement représentée sur diverses illustrations, nombre
                    d’entre elles figurant par des couleurs distinctes la zone en litige dans
                    la procédure principale et la « zone minimum d’intérêt » du Costa Rica ;
                    ces illustrations ont par la suite été prises comme référence dans ses
                    conclusions ultérieures (voir croquis, p. 366). Le Costa Rica a précisé
                    ce qui suit :
                        « est représentée, en rouge clair, la partie de la mer des Caraïbes que
                        les Parties se disputent en l’espèce, et qui est au cœur même de cette
                        affaire de délimitation entre le Nicaragua et la Colombie … et, en
                        bleu, la partie de la mer des Caraïbes dans laquelle le Costa Rica a
                        un intérêt d’ordre juridique. Celle‑ci est délimitée par une frontière
                        convenue avec le Panama, par une frontière hypothétique avec le
                        Nicaragua et par les limites extérieures de la zone économique exclu-
                        sive à laquelle le Costa Rica a droit. Le secteur en violet ou bleu foncé
                        montre le chevauchement des deux zones. Il représente la portion de
                        la zone litigieuse dans laquelle le Costa Rica a un intérêt juridique. »
                       56. La Cour relève que le Costa Rica a initialement prétendu avoir un
                    intérêt à ce que ses droits et intérêts découlant du traité Facio‑Fernández
                    de 1977, qu’il a signé avec la Colombie — mais n’a pas ratifié —, ne soient
                    pas affectés par sa décision. Il a cependant admis, dans une réponse à une
                    question posée par un membre de la Cour, que ni les hypothèses sur les-
                    quelles reposerait selon lui le traité de 1977 — dont il a fait état dans sa
                    requête et à l’audience —, ni « l’accord de 1977 lui‑même ne constitue[nt]

                                                                                              20




7 CIJ1019.indb 37                                                                                   13/06/13 16:02

                                    différend territorial et maritime (arrêt)                      365

                    un intérêt d’ordre juridique auquel la décision de la Cour en l’espèce ris­
                    que[rait], en tant que telle, de porter atteinte ». Le Costa Rica précise,
                    dans cette même réponse, qu’il
                         « n’a pas … demandé à la Cour de statuer sur le bien‑fondé en droit
                         des éléments qui sous‑tendent l’accord de 1977. Il a simplement
                         appelé l’attention de la Cour sur les conséquences, du point de vue
                         de la portée géographique de ses intérêts juridiques, que la décision
                         de celle‑ci pourrait avoir en tant qu’elle influerait sur les relations
                         qu’il entretient avec ses voisins dans la zone concernée par l’accord
                         de 1977. » (Voir croquis, p. 366.)
                    Enfin, le Costa Rica indique qu’il « ne cherche en aucune manière, par le
                    biais de la présente affaire, à ce que la Cour se prononce sur cet instru-
                    ment ».
                       57. Le Costa Rica soutient que son intérêt est d’ordre juridique en ce
                    qu’il ressort clairement de sa Constitution, de ses lois et règlements, ainsi
                    que des accords internationaux qu’il a conclus.
                       58. Le Nicaragua, pour sa part, avance que le simple fait que le
                    Costa Rica et lui‑même soient voisins et l’absence entre eux de délimita-
                    tion maritime latérale ne suffisent pas à démontrer l’existence d’un intérêt
                    pertinent aux fins d’intervenir dans le cadre de la délimitation entre les
                    côtes se faisant face du Nicaragua et de la Colombie. Pour le Nicaragua,
                         « [e]xprimer une prétention juridique ne suffit pas pour accéder à la
                         requête à fin d’intervention. Il est nécessaire, absolument nécessaire,
                         que cette prétention, propre, réelle et actuelle, puisse être mise en
                         cause par la décision que la Cour rendra un jour pour trancher le
                         différend porté devant elle … Il s’agit dans une certaine mesure d’une
                         spéculation, mais construite sur la base d’arguments plausibles. »
                       59. En ce qui concerne la « zone minimum d’intérêt » du Costa Rica, le
                    Nicaragua soutient que « les intérêts juridiques du Costa Rica sont limités à
                    une zone plus petite », qui doit être circonscrite par les lignes convenues en
                    vertu des traités que celui‑ci a conclus avec la Colombie et le Panama (voir
                    croquis, p. 366). Bien que le Nicaragua reconnaisse que le Costa Rica
                    n’est pas formellement lié par le traité de 1977 puisqu’il ne l’a pas ratifié,
                    il soutient que, du fait du comportement constant qui a été le sien du­
                    rant plus de trente ans, il l’est par les obligations lui incombant en vertu de
                    ce traité et que ses intérêts s’arrêtent, dès lors, à la ligne définie par celui‑ci.
                       60. Le Nicaragua souligne que « le Statut requiert l’existence d’un in­
                    térêt d’ordre juridique, ce qui exclut les intérêts de tout autre ordre, qu’ils
                    soient politiques, économiques, géostratégiques ou tout simplement ma­
                    tériels, sauf s’ils sont liés à un intérêt juridique ». Il conclut que le Costa
                    Rica n’a « pas réussi à démontrer l’existence d’un intérêt d’ordre juri­
                    dique propre, direct, concret et actuel, ce qui est une prémisse nécessaire
                    à toute intervention. Il n’a pas réussi à démontrer cette existence dans
                    le cadre du différend entre le Nicaragua et la Colombie ». Ce qu’il aurait
                    démontré, en revanche, c’est qu’il avait

                                                                                                     21




7 CIJ1019.indb 39                                                                                          13/06/13 16:02

                                                        différend territorial et maritime (arrêt)                                             366




                 Zone dans laquelle le Costa Rica prétend                                                  Zone en litige dans l'instance principale
                                                                                                           selon le Costa Rica
               avoir un intérêt d'ordre juridique susceptible
                                                                                                           Zone minimum d'intérêt selon le Costa Rica
                  d'être affecté par la décision de la Cour
                                                                                                           Zone dans laquelle le Costa Rica prétend avoir
                         Ce croquis a été établi à seule fin d'illustration,                               un intérêt d'ordre juridique susceptible d'être
                                                                                                           affecté par la décision de la Cour
                         à partir d'une carte présentée par le Costa Rica
                                      Projection de Mercator (15° N)                                       Formations maritimes
                                                                          WGS 84                           Ligne de délimitation telle qu'établie par le
                                                                                                           traité de 1980 entre le Costa Rica et le Panama
                                                                                                           Ligne de délimitation telle que prévue dans le traité
                                                                                                           de 1977 entre la Colombie et le Costa Rica
                                                                             MER DES CARAÏBES              (non entré en vigueur)
              HONDURAS
                                                                     ie
                                                              Colomb
                                      dans sa endiquée par la




                                                                                                                                  a
              NICARAGUA




                                                                                                                                    u
                                                                                                                                 rag
                                                                                                                           ic a
                                                      e
                                              dupliqu




                                                                                                                        le N
                                                                                                                          e ar
                                                                                                                       iqu e p
                                        me rev




                                                                                                                    épl ué
                                                                                                                 a r diq
                                                                                                              s s v en
                                e mariti




                                                                                                        dan e re
                                                                                                             m
                              Frontièr




                                                                                                       r iti
                                                                                                     ma
                                                                                                   èr e
                                                                                                    n ti
                                                                                                Fr o
                    C
                     O
                    ST
                      A




                                                                                                                                        COLOMBIE
                         R
                          IC
                            A




                                                                           PANAMA




                                                                                                                                                22




7 CIJ1019.indb 41                                                                                                                                              13/06/13 16:02

                                   différend territorial et maritime (arrêt)                    367

                         « des intérêts juridiques dans la délimitation avec le Nicaragua voi-
                         sin … [et] qu’il se présente comme une partie, non pas au différend qui
                         oppose le Nicaragua à la Colombie, mais à un différend entre lui‑même
                         et le Nicaragua concernant la délimitation maritime entre les deux pays ».
                       61. Quant à la Colombie, elle partage la conclusion du Costa Rica selon
                    laquelle celui‑ci possède des droits et intérêts d’ordre juridique qui pour-
                    raient être affectés par la décision dans la procédure principale. La Colombie
                    soutient que, « [p]armi les droits et intérêts d’ordre juridique du Costa Rica …,
                    figurent les droits et obligations juridiques qu’i[l a] acceptés aux termes des
                    accords de délimitation conclus avec [elle] ». Elle considère dès lors que le
                    Costa Rica a un intérêt juridique à l’égard des zones maritimes délimitées
                    en vertu du traité de 1977, ainsi qu’en ce qui concerne la détermination
                    d’un futur point triple entre le Costa Rica, la Colombie et le Nicaragua.
                       62. S’agissant de la « zone minimum d’intérêt juridique » du Costa Rica
                    telle que présentée à l’audience, la Colombie estime qu’elle est « en nette
                    contradiction avec la position de longue date du Costa Rica relativement
                    aux droits maritimes générés par les îles colombiennes ».
                       63. La Colombie conteste l’affirmation du Nicaragua selon laquelle le
                    Costa Rica n’aurait aucun intérêt dans des zones s’étendant au‑delà de la
                    ligne établie par le traité de 1977. Selon elle, bien que les revendications
                    du Costa Rica soient à son égard limitées aux seules zones définies par ce
                    traité, elles ne le sont pas à l’égard du Nicaragua. Dans ses observations
                    sur la réponse écrite du Costa Rica à une question posée par un membre
                    de la Cour, la Colombie a réaffirmé la validité des lignes de délimitation
                    convenues dans le traité de 1977, puisque, bien que celui‑ci n’ait pas été
                    ratifié, il lui « est donné effet depuis plus de trente ans ».
                       64. La Colombie conclut que « le Costa Rica a un intérêt d’ordre juridique
                    à opposer au Nicaragua en ce qui concerne certaines, au moins, des zones
                    revendiquées par celui‑ci en l’espèce et s’étendant au‑delà de [cette] ligne ».

                                                           *
                       65. La Cour relève que, bien que le Nicaragua et la Colombie diffèrent
                    dans leur évaluation des limites de la zone dans laquelle le Costa Rica peut
                    avoir un intérêt d’ordre juridique, ils reconnaissent que le Costa Rica pos-
                    sède un tel intérêt dans au moins certaines des zones qu’ils revendiquent
                    dans le cadre de la procédure principale. La Cour n’est toutefois pas appe-
                    lée à se pencher sur les limites géographiques exactes de la zone maritime
                    dans laquelle le Costa Rica estime avoir un intérêt d’ordre juridique.
                       66. La Cour rappellera que, en l’affaire du Différend frontalier terrestre,
                    insulaire et maritime (El Salvador/Honduras), lorsque la Chambre a rejeté
                    la demande d’intervention présentée par le Nicaragua sur toute question
                    de délimitation à l’intérieur du golfe de Fonseca, elle a déclaré que
                         « la principale difficulté que rencontre la Chambre à propos d’une
                         éventuelle délimitation à l’intérieur des eaux du golfe tient à ce que le
                         Nicaragua n’a pas indiqué, dans sa requête, d’espaces maritimes où

                                                                                                  23




7 CIJ1019.indb 43                                                                                       13/06/13 16:02

                                   différend territorial et maritime (arrêt)                    368

                         il pourrait avoir un intérêt juridique susceptible d’être considéré
                         comme affecté par une éventuelle ligne de délimitation entre El Sal-
                         vador et le Honduras » (arrêt, C.I.J. Recueil 1990, p. 125, par. 78).
                    En la présente affaire, en revanche, le Costa Rica a spécifié la zone mari-
                    time dans laquelle il estime avoir un intérêt d’ordre juridique susceptible
                    d’être affecté par la décision de la Cour dans la procédure principale (voir
                    paragraphes 54‑55 ci‑dessus).

                                                         *   *
                       67. L’indication de cette zone maritime n’est cependant pas suffisante
                    en elle‑même pour que la Cour admette la requête du Costa Rica à fin
                    d’intervention. En vertu de l’article 62 du Statut, un Etat demandant à
                    intervenir ne peut se contenter de démontrer qu’il a un intérêt d’ordre
                    juridique faisant l’objet d’une prétention fondée sur le droit, dans la zone
                    maritime concernée ; il doit également démontrer que cet intérêt est sus-
                    ceptible d’être affecté par la décision à rendre dans la procédure princi-
                    pale, ainsi que la Cour l’a souligné au paragraphe 26 du présent arrêt.
                       68. Le Costa Rica estime qu’il lui suffit de démontrer que la décision
                    portant délimitation risque d’affecter son intérêt d’ordre juridique et que tel
                    serait le cas s’il était établi qu’existe un quelconque « chevauchement entre
                    la zone où il estime avoir un intérêt d’ordre juridique … et la zone en litige
                    entre les Parties à la présente affaire ». D’après le Costa Rica, le chevauche-
                    ment de ces deux zones est relativement important, représentant quelque
                    30 000 km2. Cette zone de chevauchement, figurée en violet à l’audience,
                    suffit, selon lui, à démontrer que la délimitation à intervenir en l’affaire
                    risque d’affecter son intérêt d’ordre juridique (voir croquis, p. 366). Il avance
                    également que le Nicaragua n’a pas indiqué clairement où se situerait la
                    ligne représentant la limite méridionale de ses revendications, le laissant
                    ainsi dans l’incertitude. Le Costa Rica affirme en particulier que même la
                    plus septentrionale des limites méridionales des zones revendiquées par le
                    Nicaragua dans ses écritures empiéterait sur ses droits.
                       69. Le Costa Rica soutient en outre que l’emplacement du point termi-
                    nal méridional de la frontière entre le Nicaragua et la Colombie, point
                    que la Cour devra, selon lui, déterminer, risque également d’affecter son
                    intérêt d’ordre juridique dans le secteur, en ce sens que ce point pourrait
                    se situer dans sa zone potentielle d’intérêt.
                       70. Initialement, le Costa Rica soutenait que la relation existant entre la
                    zone dans laquelle il estime avoir un intérêt et la ligne découlant du traité
                    de 1977 était susceptible d’être affectée par la décision de la Cour dans la
                    procédure principale. Il avançait alors que, si la Cour devait faire droit aux
                    revendications frontalières du Nicaragua à l’égard de la Colombie, cela aurait
                    non seulement pour effet d’éliminer toute frontière entre le Costa Rica et la
                    Colombie dans la mer des Caraïbes, mais aussi une incidence sur l’emplace-
                    ment du point triple entre le Costa Rica, la Colombie et le Nicaragua. Il
                    estimait que, si la Cour devait statuer en ce sens, « toute la base sur laquelle

                                                                                                  24




7 CIJ1019.indb 45                                                                                       13/06/13 16:02

                                    différend territorial et maritime (arrêt)                      369

                    la ligne de 1977 a été négociée pourrait être anéantie par la création d’une
                    zone d’eaux non colombiennes juste au nord et à l’est de cette ligne, ce qui
                    viderait de son sens l’accord conclu entre le Costa Rica et la Colombie ».
                    Le Costa Rica soutenait également que la ligne frontière revendiquée par la
                    Colombie en l’affaire risquait d’affecter ses droits et intérêts liés à la délimita-
                    tion effectuée par le traité de 1977. Selon lui, la frontière revendiquée par la
                    Colombie à l’égard du Nicaragua « passe à l’ouest du méridien choisi d’un
                    commun accord comme ligne de partage des zones maritimes du Costa Rica
                    et de la Colombie, et … englobe par conséquent une zone qui reviendrait au
                    Costa Rica en vertu de l’accord de 1977 ». S’il devait être fait droit aux reven-
                    dications de la Colombie, la décision de la Cour affecterait les droits que le
                    Costa Rica tient du traité de 1977, et aurait également une incidence sur l’em-
                    placement du point triple entre le Costa Rica, la Colombie et le Nicaragua.
                       71. Le Costa Rica a néanmoins reconnu, dans sa réponse à une ques-
                    tion que lui a posée un membre de la Cour, que le traité de 1977 ne consti-
                    tuait pas par lui‑même un intérêt d’ordre juridique susceptible d’être
                    affecté par la décision de la Cour en l’affaire et qu’il ne cherchait en
                    aucune manière, par le biais de la présente procédure, à ce que la Cour se
                    prononce relativement à cet instrument (voir paragraphe 56 ci‑dessus).
                       72. Point n’est dès lors besoin pour la Cour d’examiner les arguments
                    du Costa Rica rappelés au paragraphe 70 ci‑dessus ni ceux présentés en
                    réponse par le Nicaragua ou la Colombie.
                       73. Enfin, le Costa Rica soutient que ses intérêts pourraient être affec-
                    tés même si la Cour plaçait une flèche à l’extrémité de la frontière entre le
                    Nicaragua et la Colombie qui ne touche pas directement ses intérêts
                    potentiels. Selon lui, il n’existe pas de certitude que la Cour soit à même
                    de placer cette flèche à une distance suffisante de la zone où le Costa Rica
                    estime avoir un intérêt sans que celui‑ci lui ait communiqué « toutes les
                    informations nécessaires sur l’étendue de [ses] intérêts ».
                       74. Le Nicaragua relève quant à lui que, les Parties ne cherchant pas à
                    ce que la Cour opère une délimitation dans la zone où le Costa Rica
                    estime avoir des intérêts, ces intérêts « ne seront pas — et ne peuvent pas
                    être — affectés par la décision rendue en l’espèce ».
                       75. Le Nicaragua rappelle « qu’il ne sollicite pas de la Cour qu’elle opère
                    une délimitation à l’intérieur de la zone dans laquelle le Costa Rica consi-
                    dère maintenant avoir des intérêts d’ordre juridique ». Il explique que, si la
                    Cour devait faire droit à ses revendications frontalières, cela serait sans
                    incidence sur cette zone, les enclaves dont il a entouré San Andrés ou
                    d’autres îles colombiennes n’empiétant pas sur le secteur dans lequel le
                    Costa Rica estime avoir un intérêt, et la ligne qu’il revendique n’ayant pas
                    davantage d’incidence sur ce secteur. Selon le Nicaragua, dans ses écritures,
                    la Colombie ne prie pas, elle non plus, la Cour d’opérer une délimitation
                    des zones où le Costa Rica dit avoir un intérêt, ni à l’intérieur de celles‑ci.
                       76. Le Nicaragua soutient que,
                         « quand bien même la Cour tiendrait compte de la nouvelle définition
                         que le Costa Rica donne de son intérêt juridique, le résultat serait iden-

                                                                                                     25




7 CIJ1019.indb 47                                                                                          13/06/13 16:02

                                   différend territorial et maritime (arrêt)                    370

                         tique … [M]ême la zone élargie dans laquelle le Costa Rica prétend
                         aujourd’hui détenir des intérêts juridiques ne peut en aucun cas être
                         touchée par la décision de la Cour en l’instance, car celle‑ci ne peut
                         délimiter et ne délimitera aucune zone revendiquée par un Etat tiers. »
                       77. La Colombie conteste l’allégation du Costa Rica selon laquelle ses
                    propres revendications en l’affaire affecteraient les intérêts de celui‑ci. Elle
                    affirme que ces revendications laissent ouverte la détermination des points
                    terminaux de la délimitation, de manière à ne pas affecter les intérêts
                    d’Etats tiers.
                       78. Le Nicaragua soutient que le Costa Rica est protégé par l’article 59
                    du Statut ainsi que par la pratique de la Cour en matière de délimitation
                    maritime, en vertu desquels les intérêts d’Etats tiers ne sauraient être tou-
                    chés. Il estime que la demande d’intervention du Costa Rica devrait être
                    rejetée au motif que l’intérêt d’ordre juridique que celui‑ci prétend avoir
                    ne serait pas affecté par la décision de la Cour.
                       79. Le Costa Rica considère que cet argument est erroné, et ce pour
                    trois raisons :
                            « Premièrement, la protection de l’article 59 est concrètement
                         insuffisante ; deuxièmement, les recours proposés par le Nicaragua
                         n’offrent pas à la Cour ce dont elle a besoin, à savoir des informa-
                         tions complètes et exactes sur les intérêts du Costa Rica susceptibles
                         d’être affectés par la décision qu’elle rendra en l’espèce ; et, troisième-
                         ment, introduire de nouvelles demandes pour protéger des intérêts
                         d’ordre juridique qui pourraient sinon être sauvegardés par l’ar-
                         ticle 62 est contraire à l’économie judiciaire, inutile, et ne fait que
                         compliquer le problème auquel se heurte la Cour — le manque d’in-
                         formation sur l’étendue réelle des intérêts du Costa Rica. »
                    Le Costa Rica invoque à cet égard la conclusion de la Cour en l’affaire de la
                    Frontière terrestre et maritime entre le Cameroun et le Nigéria (Cameroun
                    c. Nigéria ; Guinée équatoriale (intervenant)) (voir paragraphe 41 ci‑dessus).
                       80. Le Costa Rica soutient que l’article 59 ne lui offre pas, en pratique,
                    une protection suffisante, en ce que
                         « [u]n arrêt de la Cour délimitant des espaces maritimes entre le Nica-
                         ragua et la Colombie [ira] bien au‑delà d’une répartition de la colonne
                         d’eau et des fonds marins. Il conf[érera] en effet aux Parties un titre
                         sur des espaces maritimes, le droit d’exercer, en vertu du droit inter-
                         national, leurs droits souverains et leur juridiction sur ces espaces
                         ainsi que le droit d’en jouir et d’en exclure les autres Etats »,
                    et pourrait inciter certains Etats à « intégre[r] cette décision définitive et
                    obligatoire dans leur propre ordre juridique ».
                       81. Bien que le Nicaragua reconnaisse qu’un arrêt de la Cour peut
                    avoir des conséquences juridiques à l’égard d’Etats tiers, il estime qu’un
                    Etat doit, pour être autorisé à intervenir, établir que la décision de la
                    Cour affectera son intérêt d’ordre juridique, obligation dont, selon lui, le

                                                                                                 26




7 CIJ1019.indb 49                                                                                      13/06/13 16:02

                                    différend territorial et maritime (arrêt)                     371

                    Costa Rica ne s’est pas acquitté. Le Nicaragua insiste sur le fait que,
                    comme la Cour l’a dit dans la décision qu’elle a rendue sur la requête de
                    l’Italie à fin d’intervention,
                         « la question n’est pas de savoir si la participation de l’Italie peut être
                         utile ou même nécessaire à la Cour ; elle est de savoir, à supposer que
                         l’Italie ne participe pas à l’instance, si l’intérêt juridique de l’Italie est
                         en cause ou s’il est susceptible d’être affecté par la décision » (Plateau
                         continental (Jamahiriya arabe libyenne/Malte), requête à fin d’inter‑
                         vention, arrêt, C.I.J. Recueil 1984, p. 25, par. 40).
                       82. Le Nicaragua soutient qu’un arrêt de la Cour faisant droit à ses
                    demandes n’aurait d’autre effet que de permettre au Costa Rica de reven-
                    diquer à son égard une ligne frontière se prolongeant au‑delà des limites
                    dont il est convenu avec la Colombie. Si, au contraire, la Colombie devait
                    l’emporter, les obligations des parties en la matière seraient définies par le
                    traité de 1977.
                       83. En tout état de cause, le Nicaragua estime que « l’article 59 et le fait
                    que la Cour a pour pratique constante d’éviter la mise en cause d’intérêts
                    d’Etats tiers garantissent l’effet relatif de la délimitation en question dans
                    cette instance ».
                       84. La Colombie soutient, quant à elle, que l’article 62 coexiste dans le
                    Statut avec les articles 59 et 63, et que chacune de ces dispositions a son
                    propre rôle à jouer. Nonobstant la protection offerte par l’article 59, la
                    Colombie estime que les Etats qui satisfont aux prescriptions de l’ar-
                    ticle 62 doivent être autorisés à intervenir.

                                                            *
                       85. La Cour rappellera qu’elle a par le passé indiqué que, « dans le cas
                    de délimitations maritimes intéressant plusieurs Etats, la protection
                    offerte par l’article 59 du Statut peut ne pas être toujours suffisante »
                    (Frontière terrestre et maritime entre le Cameroun et le Nigéria (Cameroun
                    c. Nigéria ; Guinée équatoriale (intervenant)), arrêt, C.I.J. Recueil 2002,
                    p. 421, par. 238).
                       Il est cependant vrai, ainsi que la Chambre de la Cour l’a déclaré dans
                    l’arrêt qu’elle a rendu en l’affaire du Différend frontalier terrestre, insu‑
                    laire et maritime (El Salvador/Honduras) sur la requête à fin d’interven-
                    tion du Nicaragua, que
                         « le fait de tenir compte, en tant que facteur géographique, de toutes
                         les côtes et relations côtières … pour effectuer une éventuelle délimi-
                         tation entre deux Etats riverains … ne signifie aucunement que l’in-
                         térêt juridique d’un troisième Etat riverain … soit susceptible d’être
                         affecté » (arrêt, C.I.J. Recueil 1990, p. 124, par. 77).
                    En outre, dans l’affaire relative à la Délimitation maritime en mer Noire (Rou‑
                    manie c. Ukraine), après avoir indiqué que « la délimitation [entre la Rouma-

                                                                                                    27




7 CIJ1019.indb 51                                                                                         13/06/13 16:02

                                   différend territorial et maritime (arrêt)                    372

                    nie et l’Ukraine] sera[it] effectuée en mer Noire, mer fermée, dans une zone
                    où le littoral roumain se trouve à la fois dans une relation d’adjacence et dans
                    une relation d’opposition avec les côtes ukrainiennes, et avec celles de la
                    Bulgarie et de la Turquie situées au sud » (arrêt, C.I.J. Recueil 2009, p. 100,
                    par. 112), la Cour a précisé qu’elle opérerait cette délimitation « au nord de
                    toute zone qui pourrait impliquer des intérêts de tiers » (ibid.).
                       86. Il s’ensuit que l’intérêt des Etats tiers est, par principe, protégé par
                    la Cour sans que celle‑ci n’ait à définir avec précision les limites géogra-
                    phiques de la zone dans laquelle leur intérêt pourrait entrer en jeu (voir
                    également le paragraphe 65 ci‑dessus). La Cour tient à souligner que cette
                    protection doit être accordée à tout Etat tiers, qu’il intervienne ou non à
                    l’instance. Ainsi, dans l’arrêt qu’elle a rendu en l’affaire de la Frontière
                    terrestre et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigé‑
                    ria ; Guinée équatoriale (intervenant)), la Cour a adopté une position
                    identique envers la Guinée équatoriale — qui était intervenue en tant que
                    non‑partie — et envers Sao Tomé‑et‑Principe — qui n’était pas interve-
                    nue (C.I.J. Recueil 2002, p. 421, par. 238).
                       87. La Cour, dans son arrêt précité, a eu l’occasion d’indiquer qu’un
                    certain lien existait entre les articles 62 et 59 du Statut. Pour qu’il soit fait
                    droit à sa demande d’intervention, le Costa Rica doit donc démontrer que
                    son intérêt d’ordre juridique dans l’espace maritime bordant la zone en
                    litige entre le Nicaragua et la Colombie requiert une protection qui n’est
                    pas offerte par l’effet relatif des décisions de la Cour consacré à l’article 59
                    du Statut ; en d’autres termes, le Costa Rica doit remplir la condition
                    prévue au paragraphe 1 de l’article 62 du Statut et démontrer qu’un inté-
                    rêt d’ordre juridique « est pour lui en cause » dans la zone à délimiter (voir
                    paragraphe 26 ci‑dessus).
                       88. La Cour rappelle à cet égard que, en la présente affaire, la Colom-
                    bie n’a pas demandé à la Cour de fixer le point terminal sud de la fron-
                    tière maritime devant être tracée. En effet, comme la Cour l’a observé
                    plus haut (par. 77), la Colombie a affirmé que ses revendications laissaient
                    délibérément ouverte la détermination des points terminaux de la délimi-
                    tation, de manière à ne pas affecter les intérêts d’Etats tiers. La Cour
                    rappelle également que le Nicaragua a convenu « que toute ligne de déli-
                    mitation établie par la Cour devrait s’arrêter bien avant la zone dans
                    laquelle, selon le Costa Rica, celui‑ci a un intérêt d’ordre juridique, et se
                    terminer par une flèche pointant en direction de cette zone ».
                       89. En la présente affaire, l’intérêt d’ordre juridique du Costa Rica ne
                    serait susceptible d’être affecté que dans l’hypothèse où la frontière mari-
                    time que la Cour est appelée à tracer entre le Nicaragua et la Colombie
                    serait prolongée vers le sud, au‑delà d’une certaine latitude. Or, la Cour,
                    suivant en ceci sa jurisprudence, lorsqu’elle tracera une ligne délimitant
                    les espaces maritimes entre les deux Parties à la procédure principale,
                    arrêtera, selon que de besoin, la ligne en question avant qu’elle n’atteigne
                    la zone où les intérêts d’ordre juridique d’Etats tiers peuvent être en cause
                    (voir Délimitation maritime en mer Noire (Roumanie c. Ukraine), arrêt,
                    C.I.J. Recueil 2009, p. 100, par. 112).

                                                                                                  28




7 CIJ1019.indb 53                                                                                       13/06/13 16:02

                                   différend territorial et maritime (arrêt)                   373

                       90. La Cour conclut, au vu de ce qui précède, que le Costa Rica n’a
                    pas démontré l’existence d’un intérêt d’ordre juridique susceptible d’être
                    affecté par la décision dans la procédure principale.

                                                            *
                                                        *       *

                      91. Par ces motifs,
                      La Cour,
                      Par neuf voix contre sept,
                      Dit que la requête à fin d’intervention en l’instance déposée par la
                    République du Costa Rica en vertu de l’article 62 du Statut de la Cour ne
                    peut être admise.
                      pour : M. Owada, président ; M. Tomka, vice-président ; MM. Koroma, Keith,
                        Sepúlveda‑Amor, Bennouna, Skotnikov, Mme Xue, juges ; M. Cot, juge ad hoc ;
                      contre : MM. Al-Khasawneh, Simma, Abraham, Cançado Trindade, Yusuf,
                        Mme Donoghue, juges ; M. Gaja, juge ad hoc.

                      Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                    Paix, à La Haye, le quatre mai deux mille onze, en quatre exemplaires,
                    dont l’un restera déposé aux archives de la Cour et les autres seront trans-
                    mis respectivement au Gouvernement de la République du Nicaragua, au
                    Gouvernement de la République de Colombie et au Gouvernement de la
                    République du Costa Rica.

                                                                              Le président,
                                                                     (Signé) Hisashi Owada.
                                                                                 Le greffier,
                                                                    (Signé) Philippe Couvreur.




                       MM. les juges Al‑Khasawneh et Abraham joignent à l’arrêt les expo-
                    sés de leur opinion dissidente ; M. le juge Keith joint une déclaration à
                    l’arrêt ; MM. les juges Cançado Trindade et Yusuf joignent à l’arrêt
                    l’exposé de leur opinion dissidente commune ; Mme le juge Donoghue
                    joint à l’arrêt l’exposé de son opinion dissidente ; M. le juge ad hoc Gaja
                    joint une déclaration à l’arrêt.

                                                                              (Paraphé) H.O.
                                                                              (Paraphé) Ph.C.



                                                                                                29




7 CIJ1019.indb 55                                                                                     13/06/13 16:02

